internal_revenue_service number release date index number ---------------------------------------------------------- ---------------------------------- ---------------------- ----------------------------------- in re ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ------------------ telephone number -------------------- refer reply to cc psi b04 plr-142073-13 date date legend decedent date x dear --------------- ----------------- ------------------------ ---------- this letter responds to your authorized representative’s letter of date and subsequent correspondence requesting a ruling under sec_2642 that the personal representative substantially complied with the requirements of sec_2632 to allocate decedent’s remaining generation-skipping_transfer gst_exemption at death to three pecuniary bequests to skip persons and the gst_trust a testamentary_trust established under decedent’s will the facts submitted and the representations made are as follows decedent died on date in the first codicil to decedent’s will she made three pecuniary bequests of dollar_figurex each to three skip persons article fourth section a of decedent’s will provides that the residue of decedent’s estate is to be held in two trusts the gst_trust and the non-gst trust for the benefit of her son and his surviving issue this paragraph further provides my trustee shall allocate to the gst_trust a fraction of my residuary_estate i the numerator of which shall be that part of the amount if any of the gst_exemption as hereinafter defined in this article fourth paragraph a available to my estate at my death under sec_2631 internal_revenue_code_of_1986 as from time to time amended and actually allocated to this trust herein code sec_2631 and plr-142073-13 ii the denominator of which shall be an amount equal to the amount of my residuary_estate as finally determined for federal estate_tax purposes my trustee shall allocate the balance of my residuary_estate to the non-gst trust as used in this will the gst_exemption means the exemption from generation-skipping tax allowed under code sec_2631 decedent's personal representative retained an accountant to prepare the estate’s form_706 united_states estate and generation-skipping_transfer_tax return the personal representative timely filed the estate’s form_706 attached to which was a copy of decedent’s will on the schedule r attached to the form_706 the accountant made a mathematical error when allocating gst_exemption to the three direct skips of dollar_figurex each in addition the accountant failed to enter any trust on part line law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust if all interests in the trust are held by skip persons sec_2631 provides that for purposes of determining the inclusion_ratio every individual has gst_exemption amount which the individual or his executor can allocate to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2631 provides that for purposes of sec_2631 the gst_exemption amount for any calendar_year is equal to the basic exclusion amount under sec_2010 for such calendar_year sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual's estate determined with regard to extensions regardless of whether such a return is required to be filed plr-142073-13 sec_2632 provides that any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 is deemed to be allocated a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_2632 provides that the allocation under sec_2632 is made among the properties described in sec_2632 and the trusts described in sec_2632 in proportion to the respective amounts at the time of allocation of the nonexempt portions of such properties or trusts sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an individual or the individual's executor may allocate the individual's gst_exemption at any time from the date of the transfer through the date for filing the individual's federal estate_tax_return including any extensions for filing that have been actually granted if no estate_tax_return is required to be filed the gst_exemption may be allocated at any time through the date a federal estate_tax_return would be due if a return were required to be filed including any extensions actually granted sec_26_2632-1 provides that an allocation of a decedent's unused gst_exemption by the executor of the decedent's_estate is made on the appropriate united_states estate and generation-skipping_transfer_tax return form_706 or form 706na filed on or before the date prescribed for filing the return by sec_6075 including any extensions actually granted the due_date an allocation of gst_exemption with respect to property included in the gross_estate of a decedent is effective as of the date of death sec_2642 provides that an allocation of gst_exemption under sec_2632 that demonstrates an intent to have the lowest possible inclusion_ratio with respect to a transfer or a_trust shall be deemed to be an allocation of so much of the transferor’s unused gst_exemption as produces the lowest possible inclusion_ratio in determining whether there has been substantial compliance all relevant circumstances are to be taken into account including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant the instructions for the schedule r form_706 the personal representative filed state that in order to avoid the application of the deemed_allocation rules form_706 and schedule r should be filed to allocate gst_exemption to trusts that may later have taxable terminations or distributions under sec_2612 even if the form is not required to be filed to report estate or gst tax plr-142073-13 the instructions for part line of the schedule r form_706 the personal representative filed state line is used to allocate the remaining unused gst_exemption from line and to help you compute the trust's inclusion_ratio line is a notice of allocation for allocating the gst_exemption to trusts as to which the decedent is the transferor and from which a generation-skipping_transfer could occur after the decedent's death if line is not completed the deemed_allocation at death rules will apply to allocate the decedent's remaining unused gst_exemption first to property that is the subject of a direct_skip occurring at the decedent's death and then to trusts as to which the decedent is the transferor if you wish to avoid the application of the deemed_allocation rules you should enter on line every trust to which you wish to allocate any part of the decedent's gst_exemption unless you enter a_trust on line the unused gst_exemption will be allocated to it under the deemed_allocation rules in this case with respect to the bequests to the skip persons there is sufficient evidence that the personal representative intended to allocate enough gst_exemption to these bequests so that these bequests would have an inclusion_ratio of zero accordingly based upon the facts submitted and the representations made we conclude that the estate substantially complied under sec_2642 with the allocation of gst_exemption to these bequests such that these bequests have zero inclusion ratios with respect to the gst_trust the personal representative did not comply with the instructions on form_706 the accountant did not enter the gst_trust on part line of the schedule r filed with the form_706 however literal compliance with the procedural instructions to make an election is not always required see 67_tc_736 acq in result 1979_1_cb_1 thus an allocation that does not strictly comply with the instructions on form_706 or the applicable regulations will be deemed valid if the information on the return is sufficient to indicate that the personal representative intended to make an allocation of gst_exemption based upon the facts submitted and the representations made we conclude that the form_706 contains sufficient information to constitute substantial compliance under sec_2642 with the requirements of sec_2632 to allocate decedent’s remaining gst_exemption at death to the gst_trust in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives plr-142073-13 except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely james f hogan james f hogan chief branch passthroughs special industries enclosures copy for sec_6110 purposes
